Citation Nr: 1536416	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-31 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa and a July 2011 rating decision by the VARO in Lincoln, Nebraska.

The Veteran indicated he wanted a video conference hearing in his May 2012 substantive appeal.  The Veteran was sent a letter in November 2014 informing him that his video conference Board hearing was scheduled in January 2014.  The Veteran failed to appear at the hearing and he did not request to reschedule the hearing or provide the Board with good cause for missing the hearing.  Therefore, the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board denied the Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for PTSD in an October 2014 decision.  The Veteran appealed the portion of the Board's October 2014 decision that denied entitlement to an initial disability rating in excess of 50 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Remand (Joint Motion).  The Court granted the motion in a June 2015 order and remanded the matter to the Board for action consistent with the Joint Motion.

The Board remanded the issue of entitlement to a TDIU in October 2014 for further development.  The RO continued the denial of the claim as reflected in the February 2015 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

With respect to the Veteran's increased rating claim for PTSD, additional evidence was associated with the claims file after the most recent supplemental statement of the case that was issued in July 2014.  Specifically, the Veteran was provided with a VA examination in January 2015 to evaluate the current severity of the Veteran's PTSD as part of his TDIU claim on appeal.  The RO has not reviewed this relevant evidence as part of the Veteran's increase rating claim for PTSD.  Thus, a remand is necessary to provide the RO an opportunity to review and consider all of the evidence associated with claims file and readjudicate the Veteran's increased rating claim for PTSD through a supplemental statement of the case.  

Regarding the Veteran's TDIU claim, the Board finds that such claim is inextricably intertwined with the increased rating claim for PTSD.  Thus, adjudication of the TDIU claim must be deferred as the Board is remanding the increased rating claim for PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's increased rating claim for PTSD based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






